Carley, Judge.
Appellant was arrested for shoplifting. She was afforded a preliminary hearing in Atlanta Municipal Court, where her counsel filed a written demand for “speedy trial.” Appellant was bound over to the Fulton County Superior Court and a felony indictment charging theft by shoplifting was subsequently issued. Citing the provisions of OCGA § 17-7-170, appellant moved for discharge and acquittal based upon the State’s failure to try her in accordance with the demand for speedy trial which she had filed in municipal court. Following a hear*764ing, the trial court denied the motion for discharge and acquittal. Appellant filed this direct appeal from the trial court’s order. See Hubbard v. State, 254 Ga. 694 (333 SE2d 827) (1985).
Decided April 4, 1988.
Robert S. Devins, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, William Fincher, R. Andrew Weathers, Assistant District Attorneys, for appellee.
“This case is controlled by our recent decision in State v. Hicks, 183 Ga. App. 715, 716 (359 SE2d 712) (1987): ‘ “[A] demand for speedy trial pursuant to the provisions of OCGA § 17-7-170 may not be made until an indictment has been returned or an accusation preferred. [Cit.]” [Cit.]. . . . [OCGA § 17-7-170] clearly provides that “[a]ny person against whom a true bill of indictment ... is found . . . may enter a demand for trial. ...” Therefore, interpreting this statute literally, only a person who has been indicted or otherwise formally charged with a crime can invoke the rights afforded by OCGA § 17-7-170.’ It follows that the trial court correctly denied appellant’s motion for acquittal.” Wilson v. State, 186 Ga. App. 190 (366 SE2d 826) (1988).
Appellant’s reliance on State v. Spence, 179 Ga. App. 750 (347 SE2d 612) (1986) is misplaced. The Spence decision “concerned [a] traffic-related [offense] which may be prosecuted on the [Uniform Traffic] [C]itation without the necessity of returning a formal accusation pursuant to OCGA § 17-7-71. [Cits.] Such an exception does not apply to the crime of [theft by shoplifting], and [any] citation [which may have been] issued in the present case was not sufficient to constitute an accusation [or indictment] against [appellant as] the defendant herein. Accordingly, [appellant’s] demand for speedy trial was prematurely filed and the trial court [properly denied her] motion for acquittal.” State v. McKenzie, 184 Ga. App. 191, 192 (361 SE2d 54) (1987).

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.